      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 BIOMIN AMERICA, INC.,

            Plaintiff,

            v.                                             Case No. 2:20-cv-02109-HLT

 LESAFFRE YEAST CORPORATION,
 BRETT BELL, and ANNA CROCKETT,

            Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff Biomin America, Inc. (“Biomin”) brings this action against Defendant Lesaffre

Yeast Corporation (“Lesaffre”) and two former Biomin employees—Defendants Brett Bell and

Anna Crockett—who now work for Lesaffre. Biomin asserts a claim for misappropriation of trade

secrets under the federal Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 (“DTSA”), and a

slew of state law claims, including breach of contract, tortious interference, civil conspiracy, and

unfair competition. The gravamen of this action is that Bell and Crockett misappropriated trade

secrets and violated restrictive covenants contained within their Biomin employment agreements.

       Defendants move to dismiss this action. Doc. 47. Defendants principally argue that Biomin

fails to state a DTSA misappropriation claim and, because this claim is the jurisdictional hook, the

Court should decline to exercise supplemental jurisdiction over the remaining state law claims. As

discussed more fully below, the Court grants Defendants’ motion. The Court agrees that Biomin

fails to state a DTSA claim and therefore dismisses that claim without prejudice under Rule

12(b)(6). Given this holding, the Court declines to exercise supplemental jurisdiction over the

remaining state law claims and thus dismisses those claims without prejudice for lack of subject

matter jurisdiction under Rule 12(b)(1).
        Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 2 of 14




I.       BACKGROUND1

         A.       The Parties

         The following is a high-level summary of the allegations in this case. Additional facts and

allegations are incorporated into the Court’s analysis as necessary. Biomin is an animal health and

nutrition company based in Overland Park, Kansas. Doc. 36 ¶¶ 6, 14. Biomin develops and delivers

feed additives for livestock—including poultry, swine, ruminants, and aquaculture—and is

considered a market leader in mycotoxin risk management products and solutions as well as

salmonella control products and solutions. Id. at ¶¶ 14-15. Biomin’s products include Biofix®, a

next generation feed additive proven to counteract mycotoxins, and Poultry Star®, which, among

other things, promotes beneficial gut microbiota and reduces bacteria like salmonella and E. coli

in multiple species of poultry. Id. at ¶ 17.

         Lesaffre, meanwhile, is based in Wisconsin and also operates in the animal nutrition and

livestock feed additive solution market. Id. at ¶¶ 8, 20. Like Biomin, Lesaffre’s Phileo Division

produces and markets animal feed additive products aimed to reduce and remove mycotoxins and

pathogens like salmonella and E. Coli. Id. at ¶¶ 21, 23. Although the two companies employ

different technological strategies for reducing or removing mycotoxins and pathogens in livestock,

Lesaffre and Biomin market their products to the same customers, and, indeed, those customers

view Lesaffre and Biomin as industry competitors. Id. at ¶¶ 24, 44. At least two of Lesaffre’s

products, SafWall® and SafMannan®, directly compete with Biofix® and Poultry Star®. Id. at

¶ 21-22.




1
     This background accepts as true Biomin’s well-pleaded factual allegations and construes those allegations in the
     light most favorable to Biomin.




                                                          2
      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 3 of 14




       Both Bell and Crockett are former Biomin employees who are currently employed by

Lesaffre. Id. at ¶¶ 50, 56, 69-70. For more than five years, Bell was Sales Director of Biomin’s

Ruminant and Poultry Divisions. Id. at ¶ 50. In this position, Bell was responsible for and oversaw

Biomin’s entire ruminant sales team in every state of the United States and, as of May 2018, also

assumed responsibility of Biomin’s nationwide poultry sales team. Id. at ¶ 51. Crockett,

meanwhile, was a Key Account Manager for Biomin’s Swine and Poultry Divisions, wherein she

reported directly to Bell (until his resignation) and was assigned Biomin’s key customer accounts,

meeting with customers in a total of 16 states (including Kansas) and Canada. Id. at ¶¶ 56-57. By

virtue of their employment with Biomin, both Bell and Crockett had access to, and acquired

knowledge of, Biomin’s confidential and trade secret information. Id. at ¶ 62.

       B.      Bell and Crockett’s Departure for Lesaffre

       On or about July 5, 2019, Bell voluntarily resigned from his employment with Biomin to

accept a position as the North American Director of Lesaffre’s Phileo Division. Id. at ¶¶ 66, 69. In

his position with Lesaffre, Bell is responsible for and oversees the marketing and sales efforts of

Lesaffre’s Phileo products and solutions (including SafMannan® and SafWall®) in the United

States and Canada. Id. at ¶ 69. Approximately six months after Bell’s departure, Crockett followed

suit, resigning from Biomin to accept a position as a Regional Sales Manager with Lesaffre’s

Phileo Division. Id. at ¶ 70. Crockett’s resignation from Biomin was effective January 10, 2020.

Id. In connection with her employment with Lesaffre, Crockett markets Lesaffre’s Phileo products

and solutions (again, including SafMannan® and SafWall®) to customers and prospective

customers in the same states in which she formerly marketed Biomin’s products. Id. at ¶ 72.

Therefore, in their new positions with Lesaffre—which, again, is a direct competitor of Biomin—




                                                 3
       Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 4 of 14




Bell and Crockett are performing roles substantially similar to the roles they performed at Biomin.

Id. at ¶ 2.

         C.       The Dispute

         After Crockett resigned and left to join Lesaffre, Biomin began to suspect Bell and Crockett

were violating certain restrictive covenants contained within Biomin’s Proprietary Information,

Confidentiality, Non-Solicitation, and Non-Competition Agreement, which both Bell and Crockett

executed at the inception of their employment with Biomin (collectively, the “Employment

Agreements”).2 See Docs. 36-1, 36-2. Specifically, Biomin suspected that Bell and Crockett had

solicited Biomin’s employees and customers to join Lesaffre, and also that Bell and Crockett were

using Biomin’s confidential information and trade secrets to market Lesaffre’s competitive

products. Doc. 36 ¶¶ 73-80.

         Biomin accordingly sent cease-and-desist letters to Bell, Crockett, and Lesaffre on or about

January 10, 2020, requesting (among other things) that they provide written assurances that Bell

and Crockett were in compliance with the Employment Agreements and that Lesaffre had taken

steps to ensure that neither Bell nor Crockett was using or disclosing Biomin’s confidential

information and trade secrets or otherwise violating the Employment Agreements. Id. at ¶ 83. The

discussions between the parties and counsel were ultimately unsuccessful, and, on March 6, 2020,

Biomin sued Lesaffre, Bell, and Crockett. Id. at ¶ 84. Three days after filing its initial complaint,

Biomin also filed a motion for a temporary restraining order, which the Court denied on




2
    The pertinent provisions are nearly identical in both Employment Agreements—the only difference being that the
    Confidentiality Provision in Bell’s Employment Agreement defines “trade secrets” under Missouri law and
    Crockett’s defines “trade secrets” under Texas law. See Docs. 36-1 at 1, 36-2 at 1. But this distinction does not
    come into play in the Court’s holding. The Court also notes that Texas law appears to govern both Employment
    Agreements. See Docs. 36-1 at 4, 36-2 at 4.




                                                         4
         Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 5 of 14




March 30, 2020. On April 22, 2020, Biomin filed its first amended verified complaint.3 Doc. 36.

Defendants now move to dismiss the amended complaint under Rules 12(b)(6) and 12(b)(1).

Doc. 47.

II.       ANALYSIS

          A.        DTSA Claim

          As discussed, the bulk of the briefing pertains to Biomin’s DTSA claim (Count V).

Defendants argue, at a general level, that Biomin’s DTSA claim fails under Rule 12(b)(6) because

it is vague, conclusory, and speculative. For the following reasons, the Court agrees.

          1.        Standard

          Courts will dismiss a cause of action under Rule 12(b)(6) in two circumstances. First,

dismissal is warranted where an issue of law precludes recovery. Neitzke v. Williams, 490 U.S.

319, 326 (1989). Second, dismissal is likewise appropriate where the factual allegations fail to

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible if its factual allegations allow a court to draw the reasonable

inference that the opposing party is liable for the alleged misconduct. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Although courts must accept well-pleaded factual allegations as true, this

obligation does not extend to legal conclusions or to “threadbare recitals of the elements of the

cause of action.” Id. at 678-79.




3
      The amended complaint asserts claims for: injunctive relief (Count I against Bell and Count II against Crockett);
      breach of contract (Count III against Bell and Count IV against Crockett); misappropriation of trade secrets under
      the DTSA (Count V against all Defendants); tortious interference (Count VI against Lesaffre and Count IX against
      Bell); civil conspiracy (Count VII against all Defendants); and unfair competition (Count VIII against all
      Defendants). See Doc. 36.




                                                            5
       Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 6 of 14




         2.       Analysis

         To establish a claim for trade secret misappropriation under the DTSA, a plaintiff must

show: (1) the existence of a trade secret; (2) the acquisition, use, or disclosure of the trade secret

without consent; and (3) that the individual acquiring, using, or disclosing the trade secret knew

or should have known the trade secret was acquired by improper means. See API Ams., Inc. v.

Miller, 380 F. Supp. 3d 1141, 1148 (D. Kan. 2019); Freebird Commc’ns, Inc. Profit Sharing Plan

v. Roberts, 2019 WL 5964583, at *4 (D. Kan. 2019). The parties devote a substantial portion of

the briefing to debating whether Biomin has adequately alleged the existence of the specific trade

secrets it claims were misappropriated by Defendants. But the Court need not resolve this issue

because, even assuming Biomin has sufficiently alleged the existence of a trade secret, Biomin’s

misappropriation claim nonetheless fails under the second element.

         This deficiency is illustrated by the observation that—of the complaint’s 169 paragraphs,

spanning 48 total pages—only four paragraphs (paragraphs 79, 80, 141, and 142) actually relate

to Defendants’ alleged use or disclosure of Biomin’s purported trade secrets. And, once the Court

has disregarded bare legal conclusions (which is it bound to do), the actual allegations in those

four paragraphs can be pared down to essentially a single fact, pertaining only to Bell. This specific

allegation is discussed in the forthcoming analysis, but, put simply, on such thin allegations Biomin

fails to plausibly allege that Bell, Crockett, or Lesaffre used or disclosed any of its purported trade

secrets.4 This is fatal to its DTSA misappropriation claim. Having addressed this overarching issue,

the Court proceeds to its analysis of the allegations on this element as against each defendant.




4
    The Court notes that Biomin does not appear to allege that Defendants acquired its trade secrets without consent
    so as to meet the second element of its DTSA claim. Rather, Biomin appears only to allege an improper use or
    disclosure of its trade secrets in this case. Therefore, the Court analyzes only whether Biomin has plausibly alleged
    use or disclosure of its trade secrets by Defendants.




                                                           6
      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 7 of 14




        a.      Bell

        Biomin’s allegations regarding Bell’s alleged use or disclosure of its trade secrets are found

in paragraphs 79 and 141 of the amended complaint, the latter of which is not set forth in the

“allegations” portion of the amended complaint, but, rather, is located within the actual

misappropriation count itself. Paragraph 79 reads:

                In concert with Defendant Lesaffre, Defendant Bell has used
                Plaintiff’s Confidential Information and trade secrets to solicit,
                directly and indirectly, customers of Plaintiff with whom he dealt by
                reason of his former employment with Plaintiff and, among other
                things, Defendant Bell represented to one or more such customers,
                including Cooperative Feed Dealers, that one or more of Defendant
                Lesaffre’s products can bind zearalenone, a mycotoxin, at a price
                point lower than Plaintiff’s mycotoxin risk-management products
                previously sold to Cooperative Feed Dealers for use in ruminant
                animals. Defendant Bell’s solicitation of Cooperative Feed Dealers
                reveals that he misused, among other things, Plaintiff’s proprietary
                customer-specific mycotoxin risk identification and assessment,
                customer-specific pricing and customer contact information for the
                “decision-maker”/purchaser.

Doc. 36 ¶ 79. Paragraph 141 essentially repeats these allegations, alleging that Bell, “on behalf of”

Lesaffre:

                [U]sed his knowledge of Plaintiff’s Confidential Information
                pertaining to Cooperative Feed Dealers’ product positioning and
                Plaintiff’s customized pricing of mycotoxin risk-management and
                pathogenic bacteria-control products and solutions to Cooperative
                Feed Dealers, to represent to Cooperative Feed Dealers’ Director of
                Nutrition that Lesaffre’s product, SafWall®, can bind zearalenone,
                a mycotoxin, at a price point lower than the mycotoxin risk-
                management products that Cooperative Feed Dealers has a history
                of purchasing from Biomin for use in ruminant animals.

Id. at ¶ 141.

        Neither of these allegations plausibly alleges use or disclosure of a Biomin trade secret by

Bell. Both paragraphs follow the same calculus: a conclusory statement that Bell has “used”

Biomin’s trade secrets to solicit Biomin customers, followed by details of an encounter between




                                                  7
        Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 8 of 14




Bell and a representative of Cooperative Feed Dealers (“CFD”), a Biomin client with whom Bell

dealt during his former employment. The first component—the conclusory statements regarding

use—amounts to a legal conclusion that the Court need not accept as true. See Iqbal, 556 U.S. at

678-79 (under Rule 12(b)(6), although courts must accept as true the complaint’s well-pleaded

factual allegations, this obligation does not extend to legal conclusions).

           Putting aside that conclusion, the Court is thus left with the second component, which is

Biomin’s allegation that Bell told CFD that Lesaffre’s products (including SafWall®) “can bind

zearalenone, a mycotoxin, at a price point lower than [Biomin’s] mycotoxin risk-management

products.” Doc. 36 ¶¶ 79, 141. In other words, the only concrete allegation related to Bell’s use or

disclosure of Biomin’s trade secrets is Bell’s alleged statement that—boiled down—amounts to a

claim that Lesaffre’s products can do the same thing as Biomin’s products at a cheaper price. But

accepting such a statement as “use” of a trade secret would potentially convert every case where

an employee leaves to take a job with an alleged competitor and then offers to sell their new

product at a lower price to a potential trade secret misappropriation case. This is an untenable

result.5

           In sum, although Biomin may allege that Bell possesses knowledge of its purported trade

secrets by reason of his former employment, Biomin fails to plausibly allege any use or disclosure

of those trade secrets by Bell. Biomin therefore fails to state a claim under the DTSA as against

Bell.



5
    In its opposition, Biomin argues that, because Bell took a substantially similar position with a direct competitor,
    it is inevitable that Bell would use or disclose its trade secrets in that new position. But this argument is undercut
    by the facts in the amended complaint, namely that Biomin waited six months to raise the issue with Bell and
    Lesaffre—and another two months after that to file this lawsuit. If Biomin had been concerned that Bell was
    misappropriating its trade secrets simply by virtue of his new position with Lesaffre, common sense dictates that
    Biomin would not have waited that length of time to raise this issue with Bell, Lesaffre, and the courts. Thus, this
    argument is curious and, even if pleaded, does not push the claim from “possible” to “plausible” on these facts.




                                                            8
      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 9 of 14




       b.       Crockett

       Biomin’s allegations regarding Crockett’s alleged use of its trade secrets are even more

sparse than its allegations against Bell. The allegations against Crockett, contained in a single

paragraph of the amended complaint, read:

                In concert with Defendant Lesaffre, Defendant Crockett has used
                Plaintiff’s Confidential Information and trade secrets to solicit,
                directly and indirectly, customers of Plaintiff with whom she dealt
                by reason of her former employment with Plaintiff, specifically
                including Mountaire Farms. Defendant Crockett’s solicitation of
                Mountaire Farms reveals that she misused, among other things,
                Plaintiff’s proprietary customer-specific risk identification and
                assessment and customer contact information for the Purchasing
                Manager.

Doc. 36 ¶ 80.

       This paragraph contains no facts and, rather, is entirely comprised of legal conclusions

(which, again, the Court need not accept as true, see Iqbal, 556 U.S. at 678-79). Although Biomin

identifies a client, Mountaire Farms, which it alleges Crockett solicited using Biomin’s trade

secrets, Biomin does not allege any facts regarding Crockett’s solicitation of that client. For

example, Biomin does not allege facts regarding who Crockett spoke with at Mountaire Farms,

what Crockett said during that encounter, or the nature of her use or “misuse” of Biomin’s

“proprietary customer-specific risk identification and assessment and customer contact

information for the Purchasing Manager.” See Doc. 36 ¶ 80. The allegations as to Crockett are

completely conclusory, threadbare, and contain no facts, and, as was the case with Bell, thus fail

to adequately allege that Crockett used or disclosed Biomin’s trade secrets. Indeed, Biomin’s

allegations against Crockett follow much the same formula as its allegations against Bell—the

difference being that the allegations against Crockett are entirely comprised of legal conclusions

and do not include any facts (no matter how thin) regarding her use of trade secrets to solicit a




                                                9
      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 10 of 14




Biomin customer. For all of these reasons, Biomin fails to state a DTSA claim as against Crockett.6

See Camick v. Holladay, 2018 WL 1523099, at *6 (D. Kan. 2018) (“The absence of well-pled

factual allegations and the assertion of only legal conclusions is fatal to Plaintiff’s [DTSA]

claim.”).

        c.       Lesaffre

        Finally, the Court addresses Biomin’s allegations as to Lesaffre. The allegations against

Lesaffre include that Lesaffre acted “in concert with” Bell and Crockett to misappropriate

Biomin’s trade secrets and that, “on information and belief,” Lesaffre “has used Plaintiff’s

Confidential Information and trade secrets to market and sell competing products and solutions to

customers including, without limitation, customers of Plaintiff with whom Defendants Bell and

Crockett previously dealt by reason of their former employment with Plaintiff including, but not

limited to, Cooperative Feed Dealers, Mountaire Farms and Westway Feed Products.” Doc. 36

¶¶ 79, 80, 142. In support of its contention that it has adequately pleaded misappropriation by

Lesaffre, Biomin contends that Bell’s and Crockett’s alleged actions can be imputed to Lesaffre

because Lesaffre knew or should have known that Biomin’s trade secrets were being

misappropriated.

        First, as an initial matter, the Court disregards any threadbare legal conclusions regarding

Lesaffre’s alleged “use” of Biomin’s trade secrets to market and sell its products. Alleging mere

“use” in a conclusory manner is insufficient to state a claim under the DTSA. See Camick, 2018




6
    The Court also notes that the simple fact of Crockett’s existing relationship with Mountaire Farms (with whom
    she dealt during her former employment at Biomin) is not a trade secret. See, e.g., Degussa Admixtures, Inc. v.
    Burnett, 471 F. Supp. 2d 848, 855 (W.D. Mich. 2007) (holding that an employee’s personal relationships with
    customers are not trade secrets); Sw. Dealer Servs., Inc. v. Little, 2011 WL 3274554, at *4 (W.D. Mo. 2011)
    (although relationships “may justify enforcement of a covenant not to compete,” they “do not qualify as trade
    secrets”).




                                                       10
      Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 11 of 14




WL 1523099, at *6 (D. Kan. 2018); see also Iqbal, 556 U.S. at 678-79 (the court need not accept

legal conclusions as true).

        Second, although Biomin is correct that there are some circumstances where an employee’s

misappropriation can be imputed onto his or her new employer, Biomin fails to plead any facts to

support this allegation here. Although Biomin vaguely alleges that Lesaffre acted “in concert with”

Bell and Crockett to misappropriate Biomin’s trade secrets, this allegation is conclusory and not

supported by any facts that someone at Lesaffre knew—or should have known—about any alleged

misappropriation or about any alleged “use” by Bell and Crockett.7 These allegations are

insufficient to state a claim against Lesaffre. See Wright Med. Tech., Inc. v. Paragon 28, Inc., 2019

WL 4751807, at *4 (D. Colo. 2019) (holding that the plaintiff failed to state a DTSA claim against

its former employees’ new employer because its allegations that the new employer “was aware”

of the former employees’ misappropriation and “actively participated in, substantially assisted, or

endorsed” the former employees’ use of trade secret information were “conclusory and not

supported by factual averments”); Ciena Commc’ns, Inc. v. Nachazel, 2010 WL 3489915, at *4

(D. Colo. 2010) (finding the plaintiff’s allegation that the defendant “misappropriated, or

threaten[ed] to misappropriate, [the plaintiff’s] trade secrets for the purpose of using and exploiting

such information” was “entirely conclusory” and insufficient to state a claim). Without any

specific factual averments showing Lesaffre was aware of the alleged misappropriation, the Court


7
    Biomin argues that Lesaffre had notice based on the cease-and-desist letter Biomin sent to Lesaffre on
    January 10, 2020, enclosing copies of Bell and Crockett’s Employment Agreements. Based on this letter, Biomin
    reasons that Lesaffre knew or should have known of the alleged misappropriation or use. But, aside from the lack
    of factual allegations, the Court questions whether this letter could possibly suffice to put Lesaffre on notice of
    the potential trade secret misappropriation or use. Indeed, the enclosed Employment Agreements defined
    “confidential information” as “information proprietary to [Biomin] and not generally known” and including such
    broad categories as “information relating to . . . any subject matter pertaining to the business of [Biomin]” and
    “any and all data and information relating to the business of Biomin.” See Docs. 36-1 at 1, 36-2 at 1. Given this
    broad definition, which arguably includes the yearly cost of Biomin’s janitorial services, the Court is hard pressed
    to imagine that this letter could give anyone sufficient notice of the alleged trade secret misappropriation or use
    that Biomin claims in this case.




                                                          11
       Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 12 of 14




will not “reflexively impute” any improper use or disclosure of Biomin’s trade secrets onto

Lesaffre.8 See Ciena, 2010 WL 3489915, at *4.

         In sum, Biomin fails to plausibly allege the second element of its DTSA misappropriation

claim: that Defendants improperly used or disclosed Biomin’s alleged trade secrets. The Court

therefore dismisses Biomin’s DTSA claim for failure to state a claim under Rule 12(b)(6). But the

Court notes that—although recognizing that Biomin has already amended its complaint once—

this dismissal is without prejudice due to the expedited nature in which this case has progressed.9

         B.        Remaining State Law Claims

         In addition to the DTSA misappropriation claim, Biomin’s amended complaint also asserts

a number of state law claims. Doc. 36. The Court had original jurisdiction over the DTSA claim

under federal question jurisdiction. See 28 U.S.C. § 1331. But the Court has now dismissed that

federal claim. Under these circumstances, Defendants argue the Court should decline to exercise

supplemental jurisdiction over the remaining state law claims and, rather, dismiss those claims for

lack of subject matter jurisdiction under Rule 12(b)(1). The Court agrees.10

         A district court has discretion to exercise supplemental jurisdiction over state law claims

that derive from “a common nucleus of operative fact” as a pending federal claim. City of Chi. v.

Int’l Coll. of Surgeons, 522 U.S. 156, 164-65 (1997); see also 28 U.S.C. § 1367(a). In deciding



8
     Regardless, as set forth above, the Court has already found that Biomin fails to plausibly allege any such improper
     use or disclosure of Biomin’s trade secrets by Bell or Crockett. Thus, Biomin fails to plausibly allege any facts
     indicating that Lesaffre acted in concert with any use of alleged trade secrets.
9
     The Court also notes that, to the extent it had reached a different decision and Biomin’s misappropriation claim
     had survived dismissal, it seems that this claim would necessarily be narrowed to only those categories of trade
     secrets allegedly used or disclosed in this case and not the entire eleven-point list. See Doc. 36 ¶ 133. Stated
     differently, a party cannot allege a multitude of trade secrets, only allege misappropriation, use, or disclosure of
     a few, and then seek discovery on the entire list.
10
     The Court also notes that, as Defendants point out in their reply brief, Biomin does not respond to Defendants’
     arguments against an exercise of supplemental jurisdiction or otherwise dispute that, in the event the DTSA claim
     fails, the Court need not go further in its analysis.




                                                           12
     Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 13 of 14




whether to exercise supplemental jurisdiction over state law claims, the district court should

consider whether the values of judicial economy, convenience, and fairness would be served by

retaining jurisdiction. Wittner v. Banner Health, 720 F.3d 770, 781 (10th Cir. 2013). A district

court may decline supplemental jurisdiction when the claims over which it had original jurisdiction

have been dismissed. Exsum v. U.S. Olympic Comm., 389 F.3d 1130, 1138 (10th Cir. 2004); see

also Ball v. Renner, 54 F.3d 664, 669 (10th Cir. 1995) (noting that “the most common response to

a pretrial disposition of federal claims has been to dismiss the [remaining] state law claim or claims

without prejudice”).

       The Court finds that the factors weigh against an exercise of supplemental jurisdiction here.

Although there has been a flurry of activity in the short time this case has been pending, the

proceedings remain at an early stage, with only limited discovery having been conducted. And,

following dismissal of Biomin’s DTSA claim, the remaining claims are purely state law claims.

Moreover, it appears that the remaining state law claims would be subject to varying state laws.

For example, given the Employment Agreements’ choice-of-law provisions (see Docs. 36-1 at 4,

36-2 at 4), Texas law would appear to govern the breach of contract claims, while other claims

may be subject to Kansas law or to the laws of states where the allegedly tortious acts took place.

The Court does not discern any reason for it to attempt to analyze and interpret multiple states’

laws when the only claim over which it had original jurisdiction has been dismissed. The values

of judicial economy, convenience, and fairness would not be served by retaining jurisdiction under

these circumstances.

       Therefore, considering the various factors, the Court declines to exercise supplemental

jurisdiction over Biomin’s remaining state law claims. Those claims are dismissed without

prejudice under Rule 12(b)(1) for lack of subject matter jurisdiction.




                                                 13
       Case 2:20-cv-02109-HLT-JPO Document 53 Filed 05/12/20 Page 14 of 14




III.    CONCLUSION

        In sum, the Court finds that Biomin fails to plausibly allege the requisite “link” between

Bell and Crockett’s mere knowledge of Biomin’s purported trade secrets (acquired during their

former employment) and any improper use or disclosure of those trade secrets. In rendering this

holding, the Court does not comment on the validity of any other claims in this lawsuit. But,

because Biomin fails to state a claim for misappropriation under the DTSA, that claim must be

dismissed under Rule 12(b)(6). And, in the absence of any federal claim, the Court finds that, under

the circumstances, the remaining state law claims should also be dismissed without prejudice for

lack of subject matter jurisdiction under Rule 12(b)(1).

        THE COURT THEREFORE ORDERS that the Motion to Dismiss the Amended

Complaint (Doc. 47) filed by Lesaffre, Bell, and Crockett is GRANTED. Biomin’s federal claim

for misappropriation of trade secrets under the DTSA is DIMISSED WITHOUT PREJUDICE

under Rule 12(b)(6). Biomin’s remaining claims are likewise DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction under Rule 12(b)(1).

        THE COURT FURTHER ORDERS that the parties’ Joint Motion to Set Preliminary

Injunction Hearing (Doc. 51) is DENIED as MOOT.

        IT IS SO ORDERED.

        Dated: May 12, 2020                          /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                14
